Citation Nr: 0421201	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-08 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Manchester, New Hampshire


THE ISSUE

Entitlement to reimbursement or payment by VA for the cost of 
unauthorized medical treatment provided by Coastal New 
Hampshire Neurosurgeons, P.A. on October 8, 2002.


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 determination of the VA 
Medical Center (VAMC) that denied reimbursement or payment by 
VA of the cost of unauthorized medical services provided by 
Coastal New Hampshire Neurosurgeons, P.A.  

In December 2002 the VAMC denied the veteran's claim for the 
cost of unauthorized medical treatment provided by Coastal 
New Hampshire Neurosurgeons, P.A. on October 8, 2002.  The 
veteran has submitted private medical bills pertaining to 
treatment subsequent to October 8, 2002.  It is unclear 
whether he is claiming entitlement to reimbursement or 
payment by VA for these expenses.  It is requested that this 
matter be clarified by the VAMC and, thereafter, any 
appropriate action should be taken.


REMAND

As an initial matter the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  A review of the 
record shows that the VA's obligations under the VCAA have 
not been met.

As part of the notice, VA is to specifically inform the 
claimant of the evidence necessary to establish the claim and 
which portion, if any, of the evidence is to be provided by 
the claimant and which part the VA will attempt to obtain on 
behalf of the claimant.  

The current record does not reflect any attempt by the VAMC 
to comply with either the notice or the assistance 
requirements of the VCAA.

In addition, the record currently before the Board is 
incomplete.  The record of medical treatment for October 8, 
2002 at Coastal New Hampshire Neurosurgeons is not on file.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The VAMC should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a), to include what evidence the 
VA will obtain.  The VAMC is requested to 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The VAMC should furnish the veteran 
the appropriate release of information 
forms in order to obtain a copy of the 
records of treatment on October 2, 2002 
and October 8, 2002 by Advanced 
Diagnostic Imaging and Coastal New 
Hampshire Neurosurgeons, respectively.

3.  Thereafter, the VAMC should 
readjudicate the claim on appeal, to 
include consideration of all evidence 
received since the March 2003 statement 
of the case.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  The VAMC is to ensure 
that the veteran's representative has the 
opportunity to review the claims folder 
and to submit a statement in support of 
the appeal (VA Form 1-646 or the 
equivalent).

Thereafter, the case should be returned to the Board for the 
purpose of further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




